Case 2:18-cV-04740-.]FB-ARL Document 28 Filed 05/03/19 Page 1 of 3 Page|D #: 303
Christopher S. De] Bove, Esq. | Associate

` 103 Eisenhowcr Parkway, Suite 400
CALLAHAN § FUS C LLC‘ Roseland, New Jersey 07068

1'\““[“¢>'=‘ m ‘1““" 877-618-9770 | F; 9?3-618-9772
103 EisENHowER PARKWAY| suing 400 adeabovc@callahanfusco.com

ROSELAND [ NEW .IERSEY i 07068 | 87'7-618-9770

 

Roseland` NJ | New Yol'k, NY | But`t`a|o, NY | Philadelphia, PA i Ft. Lauderdale, FL l Tampa, FL
May 3, 2019

VIA ECF ONLY

Magistrate Judge Arlene R. Lindsay
Long lsland Federal Courthouse
814 Federal Plaza

Central Islip, New York l 1722

Re: Sgt. Warren, Jameson v. Castella Imports, et al
Docket No.: 2:18-cv-04740

Dear Judge Lindsay:

As you are aware, we have been assigned to represent the interests of Defendants
CASTELLA IMPORTS, CLARA CORTES, CHRlS VALSAMOS, NICOLE MORELLO, AND
ROBERT ROBERTS, in the above-referenced action.

Please be advised that an error was made While uploading Defendants’ Opposition to
Plaintift’s Motion and Cross-Motion for a Protective Order (E ECF Document No 27) today,
May 3, 2019. The Exhibit “A” that was uploaded with same was incorrect, therefore the
undersigned respectfully submits the correct Exhibit “A” attached hereto.

Thank you for your attention to the foregoing, and should Your lionor have any
questions, please do not hesitate to contact the undersigned

Respectfully submitted,

M`/\/ Vl/\-’/
CHRISTOPHER S. DEL BOVE
CDB/I't

Encl.

 

callahanfusco.com

Case 2:18-cV-04740-.]FB-ARL Document 28 Filed 05/03/19 Page 2 of 3 Page|D #: 304

EXHIBIT
GGA”

Case 2:18-cV-04740-.]FB-ARL Document 28 Filed 05/03/19 Page 3 of 3 Page|D #: 305

Christopher S. De| Bovc, Esq. | Assoclate

103 Eisenhower Parl<way, Suite 400

( :A l ,LAI']_AN § FUSC LLC Rose|and, New Jersey 07068
f\"“"‘°-"-‘ m 1~=“" 871-613-9710 | F: 973-613-9772

103 EISENHOWER PARKWAY | SUlTE 400 cdelbove{n!ca|!nhanf`usco.com
ROSELAND l NEW JERSEY | 07068 l 877-6|3-9770

 

Rosel:md, NJ l New York, NY 1 Bufl`alo, NY 1 Philadeipl\ia, PA l Ft. I.audcrdale. FL | 'I`ampa, FL
May 3, 2019

VIA ELECTRONIC & REGULAR MAIL

Cory H. Mom's, Esq.

The Law Offices of Cory H. Morris
33 Walt Whitrnan Rd., Suite 310
Dix Hills, New York 11749

Re: Sgt. Jameson Warren v. Castella lmports, et al.
Civil Action No.: 2:18~cv-04740

Dear Mr. Morris:

As you are aware, we have been assigned to represent the interests of Defendants
CASTELLA IMPOR'I`S, CLARA CORTES, CHRIS VALSAMOS, NICOLE MORELLO, AND
ROBER'I` ROBERTS, in the above~referenced action.

Enclosed, please find Defendant’s Answers to Plaintiffs’s Request for Admissions in regard
to the above-referenced matter.

Thank you for your courtesy and anticipated cooperation in this regard.

Very truly yours,

CHRISTOPHER S. DEL BOVE
CDB/rt

Enclosure

 

callahanfusco.com

